SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-26395 SALON MEDIA GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 94-3228750 (State of Incorporation) (IRS Employer Identification No.) 101 Spear Street, Suite 203 San Francisco, CA 94105 (Address of principal executive offices) (415) 645-9200 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes []No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No[x] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. [] Indicate by check mark whether the registrant is an accelerated filer as defined in Rule12b-2 of the Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined by Exchange Act Rule 12b-2).Yes [X] No The aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $81,000 based on the closing sale price of the registrant’s common stock on June 1, 2011.Shares of common stock held by each then current executive officer and director and by each person who is known by the registrant to own 5% or more of the outstanding common stock have been excluded from this computation in that such persons may be deemed to have been affiliates of Salon Media Group, Inc. This determination of affiliate status is not a conclusive determination for other purposes. The number of outstanding shares of the Registrant's Common Stock, par value $0.001 per share, on June 1, 2011 was 3,282,576 shares. 1 FORM 10-K SALON MEDIA GROUP, INC. INDEX Page Number PART I ITEM 1. Business 3 ITEM 1A. Risk Factors 10 ITEM 1B. Unresolved Staff Comments 19 ITEM 2. Properties 19 ITEM 3. Legal Proceedings 19 PART II ITEM 5. Market for Registrant’s Common Equity and Related Stockholder Matters, and Issuer Purchases of Equity Securities 19 ITEM 6. Selected Consolidated Financial Data 22 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk 31 ITEM 8. Financial Statements and Supplementary Data 32 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 56 ITEM 9A. Controls and Procedures 56 ITEM 9B. Other Information 57 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 57 ITEM 11. Executive Compensation 61 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 69 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 75 ITEM 14. Principal Accountant Fees and Services 77 PART IV ITEM 15. Exhibits, Financial Statement Schedules 78 SIGNATURES 88 2 PART I This report contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that involve risks and uncertainties, including but not limited to statements regarding our strategy, plans, objectives, expectations, intentions, financial performance, cash-flow breakeven timing, financing, economic conditions, Internet advertising market performance, subscription service plans, non-web opportunities and revenue sources.Although Salon Media Group, Inc. (“Salon” or the “Company”) believes its plans, intentions and expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such plans, intentions or expectations will be achieved.Salon’s actual results may differ significantly from those anticipated or implied in these forward-looking statements as a result of the factors set forth above and in Salon’s public filings.Salon assumes no obligation to update any forward-looking statements as circumstances change. Salon’s actual results may differ significantly from those anticipated or implied in these forward-looking statements as a result of the factors set forth below and in "Management's Discussion and Analysis of Financial Condition and Results of Operations" and "Factors That May Affect Salon’s Future Results and Market Price of Stock."In this report, the words “anticipates,” “believes,” “expects,” “estimates,” “intends,” “future,” and similar expressions identify forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. ITEM 1.Business Overview Salon was originally incorporated in July 1995 in the State of California and reincorporated in Delaware in June 1999.On June 22, 1999, Salon had its initial public offering, with its common stock quoted on the NASDAQ National Market under the symbol SALN.Effective May 16, 2001, Salon adopted the name Salon Media Group, Inc.Due to Salon’s inability to meet the continued listing requirements of the NASDAQ Market, on November 21, 2002, Salon’s common stock began trading in the OTC (Over-The-Counter) Bulletin Board marketplace under the symbol SALN.OB.Following a 20:1 reverse split on November 15, 2006, the Company’s stock ticker symbol became SLNM.OB.The stock symbol for the Company has since been updated to SLNM.PK. Salon is an online news and social networking company and an Internet publishing pioneer providing high quality journalism and a forum for discussing current events and contemporary social political issues.Salon’s award-winning content combines breaking news, original investigative stories and provocative personal essays along with quick-take commentary and staff-written blogs about politics, technology, culture and entertainment.Committed to interactivity, the Website also hosts two online communities, The Well, and Open Salon, an innovative blogging social network.Among its many quality offerings, Salon sponsors daily blogs by well-known staff and freelance writers, plus an evolving group of new voices who are regular contributors to the site.In its editorial product, Salon balances two crucial missions: (1) providing original and provocative content on topics that the mainstream media overlook, and (2) filtering through the media chatter and clutter to help readers find the stories that matter. 3 The main entry and navigation point to Salon's primary subject-specific sections is Salon's home page at www.salon.com.Built around multiple daily features such as War Room, Since You Asked, How the World Works, Ask the Pilot and daily blogs by Glenn Greenwald and Joan Walsh, Salon provides a constantly updated array of news, features, interviews, columnists and blogs, which is increasingly being grouped and expanded into five key content areas. News Smartly aggregated posts on the big news of the day for the well-read, savvy audience. Heavily formatted for easy access – Starting Point (big story of the morning); Morning Clip (the hot video from late-night); Big Question (the answer to the big question raised by the day’s news). Staffed by three news bloggers, seven days a week. Politics Anchored by our War Room politics blog, we offer rolling commentary on the big political stories of the day by brand-name writers and TV mainstays, such as Joan Walsh, Glenn Greenwald, Alex Pareene, Steve Kornacki and David Sirota. Arts & Entertainment Exhaustive, enthusiast coverage of entertainment, with special emphasis on breaking pop culture stories with deep cultural relevance, and obsessive coverage of the best in TV, film and books. Headline writers include Matt Zoller Seitz (TV), Mary Beth Williams and Drew Grant (pop culture), Andrew O’Hehir (film), and Laura Miller (books). Life Gripping personal essays from famous writers (such as Jennifer Egan, David Rakoff, Walter Kirn, Anne Lamott) and Salon readers alike, exploring the most complicated issues of modern life – family, relationships, work and spirituality. Also includes advice columnists: Tracy Clark-Flory (love/sex); Cary Tennis (all-purpose); and Rahul Parikh, MD (health and medicine). Food Salon's evolving food section includes recipes, cultural studies and the increasing political movement around food and sustainability issues. An adjunct to our Life content, it is currently all freelance. Open Salon Open Salon provides a smart home for reader’s work where they can publish and share their work, generate advertising revenue, and potentially have their works be published on Salon.com. Salon also operates The Well, a subscription member-only discussion community in which members use their real names to post and only members can view the postings. It had approximately 1,905 paying subscribers as of March 31, 2011. Salon believes that its original, award-winning content allows Salon to attract and retain users who are more affluent, better educated and more likely to make online purchases than typical Internet users. Salon believes its user profile makes its Website a valuable media property for advertisers and retailers who are allocating marketing resources to target consumers online. During fiscal year 2009, Salon launched Open Salon.com, a social network for bloggers, with content curated by Salon staff.Open Salon functions like a real-time magazine cover, where the best content is spotlighted.Blogs from Open Salon may be posted on the Salon.com website.Open Salon’s audience has grown consistently since its launch, and has become a reliable source of content and audience traffic. 4 Revenue Sources One customer accounted for over 10% of total revenue for the year ended March 31, 2011. No customer accounted for over 10% of total revenue for the years ended March 31, 2010 and 2009, which were as follows (in thousands): Year Ended March 31, Amount % Amount % Amount % Advertising $ 78
